—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered March 17, 1993, convicting him of murder in the second degree (two counts), robbery in the first degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Evidence of the defendant’s drug use prior to the crimes of which he has now been convicted was properly admitted to complete the narrative of the witnesses, and to aid the jury in its comprehension of the crimes (see, People v DeLeon, 177 AD2d 641, 642). Contrary to the defendant’s contention, this evidence was not introduced for the sole purpose of establishing criminal propensity (see, People v Alvino, 71 NY2d 233, 241). The testimony established that the defendant robbed the victim in order to obtain money to purchase crack-cocaine. The facts that he purchased and smoked crack-cocaine within an hour of the crime were probative of his motive for robbing the victim (see, People v Liberatore, 167 AD2d 425, 426), and necessary background material to explain the relationship between *806the defendant, and the two accomplices, as well as their criminal scheme (see, People v Walker, 165 AD2d 674). The probative value of this testimony outweighed its potential for prejudice (see, People v Ventimiglia, 52 NY2d 350; People v Liberatore, supra).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230, 241-242).
Mangano, P. J., Rosenblatt, Pizzuto and Hart, JJ., concur.